Lundberg Stratton, J.,
dissenting. I respectfully dissent for two reasons. First, I disagree with the majority’s conclusion that the law-of-the-case doctrine compelled the trial judge to render findings of fact and conclusions of law regarding the dismissal of petitioner’s postconviction-relief petition. The April 3, 2000 order of the court of appeals stated: “[T]he appeal is dismissed pursuant to *49R.C. 2953.21. Once the trial court issues findings of fact and conclusions of law, appellant may file an appeal.” In my view, this order did not mandate the trial judge to issue findings of fact and conclusions of law. Instead, the order merely instructed the petitioner when it would be proper to file his appeal, ie., that it would be proper to file an appeal only when the trial court rendered findings of fact and conclusions of law. Because the law-of-the-case doctrine only requires a lower court to follow a mandate of a reviewing court, and this was not a mandate, the law-of-the-case doctrine does not apply to these facts.

Abdul K. Sharif, pro se.

William D. Mason, Cuyahoga County Prosecuting Attorney, and Randi Marie Ostry, Assistant Prosecuting Attorney, for appellant.
Second, I find it especially troubling that the majority decides not to decide whether a trial court must issue findings of fact and conclusions of law when a petitioner untimely files his or her petition for postconviction relief. I believe that this issue was properly presented on appeal. The court of appeals acknowledged that the trial judge did not have a legal duty to issue findings of fact and conclusions of law when dismissing an untimely petition. If we require judges to render findings on untimely appeals, the time limits become meaningless. Thus, petitioner clearly was not entitled to a writ of mandamus. See State ex rel. Manson v. Morris (1993), 66 Ohio St.3d 440, 613 N.E.2d 232 (to be entitled to a writ of mandamus, a relator must establish [1] that he or she has a clear legal right to the relief prayed for, [2] that respondents are under a clear legal duty to perform the act, and [3] that relator has no plain and adequate remedy in the ordinary course of law). Therefore, I would hold that the petitioner did not have a right to findings of fact and conclusions of law on his untimely petition.
Moreover, the majority’s decision achieves an unjust result by providing petitioner with a benefit that no other defendant in Ohio receives, namely, findings of fact and conclusions of law in an untimely petition for postconviction relief. Accordingly, I dissent and would reverse the judgment of the court of appeals.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.